Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff’s guardian ad litem shall, within ten days, stipulate to reduce the verdict to the sum of $2,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Permission is hereby granted to the guardian ad litem to make such stipulation. All concur, except Edgeomb, J., who dissents and votes for reversal on the facts on the grounds, first, that the verdict is against the weight of the evidence as to the negligence of the defendant, and second, that the conduct of counsel were such as to render a fair and impartial trial on the merits impossible. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.